Citation Nr: 1750274	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability. 

2.  Entitlement to service connection for a left elbow disability. 

3.  Entitlement to service connection for a bilateral arm disability.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) currently rated as 30 percent disabling.

5.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling prior to May 27, 2014, and as 30 percent disabling since July 1, 2015.

6.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling prior to March 16, 2015, and as 30 percent disabling since May 1, 2016. 

7.  Entitlement to an increased rating for a right ankle disability, currently rated as 10 percent disabling. 

8.  Entitlement to an increased rating for a right elbow disability, currently rated as 10 percent disabling.

9.  Entitlement to an increased rating for a cervical spine disability, rated as noncompensable prior to February 20, 2009, and as 10 percent disabling thereafter.

10.  Entitlement to an increased rating for radiculopathy of the left upper extremity, rated as 20 percent disabling prior to May 17, 2014, and as noncompensable thereafter.

11.  Entitlement to an increased rating for radiculopathy of the right upper extremity, rated as 30 percent disabling prior to May 17, 2014, and as noncompensable thereafter.

12.  Entitlement to an increased rating for a lumbar spine disability, rated as 20 percent disabling. 

13.  Entitlement to an increased rating for radiculopathy of the left lower extremity, rated as 20 percent disabling prior to May 17, 2014, and as noncompensable thereafter.

14.  Entitlement to an increased rating for radiculopathy of the right lower extremity, rated as 20 percent disabling prior to May 17, 2014, and as noncompensable thereafter.

15.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to July 21, 2009.




REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to December 1984, from November 1990 to April 1991, and from December 2003 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In August 2011 correspondence, the Veteran (through his accredited representative) withdrew his request for a hearing before the Board.  The Board remanded the claims in April 2012.  The issue of entitlement of TDIU was previously remanded by the Board and has been raised by the record.


FINDINGS OF FACT

1.  The Veteran's claimed bilateral wrist disability, left elbow disability, and bilateral arm disability were not present in service and have not been related to his service by competent evidence.

2.  Throughout the appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Prior to May 27, 2014, the Veteran's left knee disability was manifested by flexion greater than 60 degrees, full extension, but was analogous to dislocation of the semilunar cartilage with pain, locking and effusion into the joint.  Instability or subluxation was not shown.

4.  Since July 1, 2015, the Veteran has been status post left knee replacement without evidence of severe painful motion or weakness.

5.  Prior to March 15, 2015, the Veteran's right knee disability was manifested by flexion greater than 60 degrees, full extension, but with dislocation of the semilunar cartilage with pain, locking and effusion into the joint.  Instability or subluxation was not shown.

6.  Since May 1, 2016, the Veteran has been status post right knee replacement without evidence of severe painful motion or weakness. 

7.  The Veteran's right ankle disability has been manifested by no more than moderate limitation of motion.

8.  The Veteran's right elbow disability has been manifested by flexion limited to greater than 100 degrees and extension limited to less than 45 degrees.

9.  Throughout the appeal period, the Veteran's cervical spine has been manifested by painful motion, with forward flexion greater than 30 degrees, a combined range of motion greater than 170 degrees, and without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

10.  Prior to May 17, 2014, the Veteran's neurological impairment of the right and left upper extremities was no more than moderate.

11.  Since May 17, 2014, the Veteran was not shown to suffer from diagnosed radiculopathy of the upper extremities.

12.  Throughout the appeal period, the Veteran's lumbar spine has not been manifested by limitation of flexion of 30 degrees or less or ankylosis.

13.  Prior to May 17, 2014, the Veteran's neurological impairment of the right and left lower extremities was no more than moderate.

14.  Since May 17, 2014, the Veteran was not shown to suffer from diagnosed radiculopathy of the lower extremities.

14.  From October 11, 2007, to July 21, 2009, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

15.  Since July 21, 2009, the Veteran has been in receipt of a 100 percent schedular rating as well as special monthly compensation at the housebound rate; thus, the claim for a TDIU from this date is moot.

16.  From October 31, 2008, to July 21, 2009, the Veteran is entitled to special monthly compensation at the housebound rate.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral wrist disability have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for bilateral arm disability have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2017).
4.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014) 38 C.F.R. § 3.102, 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2017).

5.  Prior to May 27, 2014, the criteria for a increased 20 percent rating, but no higher, for a left knee disability have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5258 (2017).

6.  Since July 1, 2015, the criteria for a rating higher than 30 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a , DC 5055 (2017).

7.  Prior to March 15, 2015, the criteria for a increased 20 percent rating, but no higher, for a right knee disability have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5258 (2017).

8.  Since May 1, 2016, the criteria for a rating higher than 30 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a , DC 5055 (2017).

9.  The criteria for a rating in excess of 10 percent for the Veteran's right ankle disability have not been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Code 5271 (2017).

10.  The criteria for a rating in excess of 10 percent for a right elbow disability have not been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102 , 3.303, 4.71(a), DC 5206 (2017).

11.  Prior to February 20, 2009, the criteria for an increased 10 percent rating for a cervical spine disability have been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 4.71(a), DC 5242, 5243 (2017).

12.  Since February 20, 2009, the criteria for a rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 4.71(a), DC 5242, 5243 (2017).

13.  Prior to May 17, 2014, the criteria for a rating in excess of 30 percent for moderate neurological manifestations in the right upper have not been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, DC 8513 (2017).

14.  Since May 17, 2014, the criteria for a compensable rating for neurological manifestations in the right upper extremity have not been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, DC 8513 (2017).

15.  Prior to May 17, 2014, the criteria for a rating in excess of 20 percent for moderate neurological manifestations in the left upper extremity have not been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, DC 8513 (2017).

16.  Since May 17, 2014, the criteria for a compensable rating for neurological manifestations in the left upper extremity have not been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, DC 8513 (2017).

17.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 4.71(a), DC 5242, 5243 (2017).

18.  Prior to May 17, 2014, the criteria for a rating in excess of 20 percent for moderate neurological manifestations in the right lower extremity have not been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, DC 8520 (2017).

19.  Since May 17, 2014, the criteria for a compensable rating for neurological manifestations in the right lower extremity have not been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, DC 8520 (2017).
20.  Prior to May 17, 2014, the criteria for a rating in excess of 20 percent for moderate neurological manifestations in the left lower extremity have not been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, DC 8520 (2017).

21.  Since May 17, 2014, the criteria for a compensable rating for neurological manifestations in the left lower extremity have not been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, DC 8520 (2017).

22.  From October 11, 2007, to July 21, 2009, the criteria for TDIU were met.  38 C.F.R. § 3.341, 4.16, 4.19 (2017).

23.  Since July 21, 2009, the claim of entitlement to a TDIU is moot.  38 C.F.R. § 3.341, 4.14, 4.16, 4.19 (2017).

24.  The criteria for special monthly compensation at the housebound rate were met as from October 31, 2008, to July 21, 2009.  38 U.S.C.A. § 1114 (s), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).   Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If the claimed disability is not one listed under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms can support the claim.

The Board finds that service connection for a bilateral wrist disability, a left elbow disability, and a bilateral arm disability is not warranted.  First, the service treatment records are negative for any indication of pain or problems with the wrist, arms, or left elbow.  While the Veteran received treatment for limitation of motion of the upper extremities in relation to his shoulder disability, the Board notes that he is already in receipt of service connection for a right and left shoulder disability.  Next, there is no indication of arthritis of the wrist, left elbow, or arms within one year following service separation.  The first indication of treatment for the wrists, left elbow, and/or pain in the arms is not until after service separation, in June 2008, when the Veteran reported elbow and forearm pain.  Notably, the Veteran's report of neurological symptoms in the upper extremities have been found to be related to his cervical spine disability, and are already service-connected.  The Board finds it to be significant that the Veteran has not put forth specific contentions as to how his bilateral wrist and arm disabilities and left elbow disability were caused or aggravated by his service, and also withdrew his request for a personal hearing as to these issues.  Thus, the Board finds an absence of continuity of symptoms since service separation.  Finally, the record is silent for a medical nexus to relate these disabilities to the Veteran's service.  Significantly, the Veteran did not report for the scheduled VA examinations to determine the etiology of his claims in 2015, and he has not provided the VA with any information as to why he did not report to those examinations, nor has he requested that new examinations be scheduled.  When a Veteran does not report to an examination in relation to an original compensation claim, the claim must be rated based upon the evidence of record.  In light of the evidence of record, the Board finds that service connection for a bilateral wrist disability, a left elbow disability, and a bilateral arm disability, must be denied.

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran's PTSD has been rated as 30 percent disabling under DC 9411.

A 30 percent disability rating is assigned for a mental disorder (including PTSD) when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this case, the Board finds that a rating higher than 30 percent is not warranted for the Veteran's PTSD.  Significantly, on January 2008 VA examination, May 2009 VA examination, and July 2014 VA examination, the examiners conducted mental status examinations, interviewed the Veteran, and evaluated the Veteran based upon their expertise, but determined that he did not suffer from occupational and social functioning that resulted in more than occasional decrease in work efficiency and/or intermittent periods of inability to perform occupational tasks.  While the January 2008 examination included a somewhat conflicting comment that the Veteran's PTSD 'would' cause reduced reliability, the Board finds that this comment does not warrant a higher rating.  In that regard, the same examiner also performed the May 2009 VA examination, and at that time stated that she concurred with her previous assessment that the Veteran's PTSD resulted in occasional decrease in work efficiency, and marked "no" to a finding for reduced reliability.  Thus, while the examiner did create this initial inconsistency, it is evident that the Veteran's occupational and social impairment was ultimately determined to be occasional on both examinations.  Moreover, on July 2014 VA examination, the examiner found that the Veteran's PTSD symptoms resulted in mild or transient occupational and social impairment only, in line with a lesser 10 percent rating.

The VA treatment records and VA examinations describe the Veteran's PTSD to be mild to moderate, with some fluctuations, such as in April 2011 when the Veteran was experiencing fleeting/passive suicidal ideations.  On VA examinations, the Veteran's primary symptoms were angry outbursts, sleep impairment, and avoidance of crowds.  While he did present with a flattened affect, he did not demonstrate the presence of circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, or difficulty in understanding complex commands, or impairment of short- and long-term memory.  While he was shown to lack insight into his actions and their effect on those around him, he did not demonstrate impaired judgment or abstract thinking.  He did suffer from depression and PTSD symptoms that resulted in a disturbance of motivation and mood, however, those symptoms are accounted for by the current 30 percent rating.  The evidence demonstrates an intact family unit, and that the Veteran was able to work his family farm where he tended for animals, hunted, and fished.  Based upon the opinions of the three VA examinations conducted throughout the appeal period, the Board finds that a rating higher than 30 percent is not warranted.  The current 30 percent rating compensates the Veteran for mild to moderate PTSD symptoms.  Significantly, the Veteran has not put forth contentions as to how his PTSD symptoms are worse than the current rating.

Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. § 4.14, 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. § 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

Right & Left Knees

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a , DC 5261.

Here, prior to the Veteran's total knee replacements, he was rated as 10 percent disabling for each knee, pursuant to DCs 5003 (arthritis) and 5260(limitation of flexion.)  

The Board finds that increased 20 percent ratings are warranted for each of the Veteran's knee disabilities prior to his total knee replacements.  The Board finds such because with both knees, the Veteran was shown at various times throughout the appeal period to suffer from effusion into the knee joint.  Specifically, in April 2011, a MRI showed effusion of the right knee, and in July 2011, effusion was shown on MRI of the left knee.  Moreover, the Veteran reported left knee 'locking' to his VA physicians in 2011, and felt either a locking or giving way sensation of the right knee, as well as ongoing pain that limited his function.  Treatment records from the Veteran's private physician dated just prior to the appeal period, in 2006, document that the Veteran had previously undergone a meniscectomy of the right knee, and suffered from significant degenerative joint disease of the left knee.  In 2008, his private physician stated that he would need to undergo total knee replacements of both knees.  The Board finds that these symptoms most closely approximate the higher 20 percent rating under DC 5258, which contemplates dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, and thus the higher rating is warranted for the left knee prior to May 27, 2014, and for the right knee prior to March 15, 2015.  However, the records do not shown any objective evidence of subluxation or instability of the knee joints, compensable loss of range of motion, or any other symptom that could be separately rated under the knee and leg rating criteria.

Since July 1, 2015, for the left knee, and May 1, 2016, for the right knee, the Veteran has been in receipt of 30 percent ratings as the minimum rating following total knee replacements.  The Board finds that higher ratings are not warranted for either knee.  The record does not show that the Veteran suffers from compensable limitation of motion, impairment of the tibia or fibula, instability, or other residual that could be separately compensated.  The Veteran did not report for a scheduled VA examination in July 2015.  The Veteran has not submitted or identified any additional evidence to support a finding that he suffers from severe painful motion or weakness of the knees following his total knee replacements.  38 C.F.R. § 4.71a, DC 5055.

Right Ankle

DC 5271 provides ratings based on limitation of motion of the ankle.  A 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  The words "moderate" and "marked" are not defined in the Rating Schedule; however, the Rating Schedule provides some guidance by defining full range of motion of the ankle as 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a , Plate II.

The Board finds that there are no other applicable rating codes under which to rate the Veteran's disability, as the medical evidence does not demonstrate that he suffers from ankylosis of the ankle or subastragalar or tarsal joint, or malunion of the os calcis or astragalus, or that he had an astragalectomy.  38 C.F.R. § 4.71a, DC 5270, 5272, 5273, 5274.

The Board finds that a rating in excess of 10 percent is not warranted for a right ankle disability.  Specifically, on January 2008 and May 2014 VA examinations, the Veteran was shown to have full range of motion of the right ankle.  The Board notes that on February 2009 VA physical therapy examination, he had 10 degrees dorsiflexion of the ankle and 35 degrees plantar flexion of the ankle.  However, despite these lesser ranges of motion, the Board finds that the level of 'marked' limitation of motion has not been reached.  Significantly, the Veteran was not limited in weight-bearing, standing, or sitting due to the lesser motion.  The VA treatment records and VA examinations also do not otherwise demonstrate marked symptoms, but rather demonstrate that the Veteran's right ankle was ligamentously stable (despite his subjective report of instability) and able to walk without significant functional impairment.  Thus, the evidence does not support a finding of a marked ankle disability such that a higher rating would be warranted.

Right Elbow

Under Diagnostic Code 5206 for limitation of flexion of the forearm, a 0 percent rating is assigned when flexion of the major forearm is limited to 110 degrees; a 10 percent rating is assigned when flexion of the major forearm is limited to 100 degrees; a 20 percent rating is warranted for flexion of the major forearm limited to 90 degrees; a 30 percent rating is warranted for flexion of the major forearm limited to 70 degrees; a 40 percent rating is warranted for flexion of the major forearm limited to 55 degrees; and a 50 percent rating is warranted for flexion of the major forearm limited to 45 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5207 for limitation of extension of the forearm, a 10 percent rating is assigned when extension of the major forearm is limited to 45 or 60 degrees; a 20 percent rating is warranted for extension of the major forearm limited to 75 degrees; a 30 percent rating is warranted for extension of the major forearm limited to 90 degrees; a 40 percent rating is warranted for extension of the major forearm limited to 100 degrees; and a 50 percent rating is warranted for extension of the major forearm limited to 110 degrees. 

Diagnostic Code 5208 provides for a 20 percent evaluation where flexion of the forearm is limited to 100 degrees and extension to 45 degrees. 

Flexion of the elbow to 145 degrees is considered full and extension to 0 degrees is considered full.  See Plate I (2016).

The Board finds that a rating higher than 10 percent for a right elbow disability is not warranted.  On September 2008 VA examination, the Veteran reported pain in his right elbow on activity.  He was right hand dominant.  He did not experience flare-ups but he had increased pain when using his right arm.  However, flexion was from 0 to 135 degrees and extension was full.  There was mild pain on the last 10 degrees.  These physical findings were the same on March 2009 VA examination.  Finally, on May 2014 VA examination, the Veteran also demonstrated flexion and extension that does not meet that of a compensable rating pursuant to the elbow and forearm rating criteria.  In that regard, the current 10 percent rating takes into account the Veteran's pain on use of the arm as set forth pursuant to DeLuca, supra. He has not demonstrated further symptoms that would warrant a higher rating under the schedule or that have not been compensated. 

Lumbar Spine 

Under the General Rating Formula for Diseases and Injuries of the Spine, a next higher 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

The Board finds that a rating higher than 20 percent is not warranted for the Veteran's lumbar spine disability.  The record does not demonstrate that flexion of the spine has been limited to 30 degrees or less, or that there is ankylosis of the spine.  Rather, on May 2014 VA examination, the Veteran was able to forward flex the spine to 90 degrees or greater.  A physical therapy record dated in February 2009 showed flexion to 60 degrees.  The records also does not demonstrate incapacitating episodes that required bedrest by a physician during the appeal period related to the lumbar spine disability.  Thus, a higher rating is not warranted.

Cervical Spine

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or, the combined range of motion of the cervical spine not greater than 170 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 2.

The Board finds that prior to February 20, 2009, an increased 10 percent rating is warranted for the Veteran's cervical spine disability.  Specifically, on January 2008 VA examination, the Veteran had normal flexion and extension of the cervical spine, however, he reported moderate pain of the cervical spine that worsened to severe when experiencing a flare-up.  He had received neck injections due to his cervical spine pain with some relief.  He was diagnosed with degenerative disk disease of the cervical spine.  Given the Veteran's credible report of pain on movement and flare-up, and his diagnosed degenerative disk disease, the Board finds that he is entitled to a minimum rating under the general rating criteria for spinal disabilities, or,10 percent.

However, the Board finds that a rating higher than 10 percent is not warranted, as the remainder of the records, to include VA treatment records and VA examinations, do not demonstrate any of the criterion set forth in the higher 20 percent ratings.

Radiculopathy of the Upper & Lower Extremities

The Board must also rate the Veteran's radiculopathy of the upper and lower extremities as part of his claim for increased ratings for lumbar and cervical spine disabilities.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a , disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a , DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

DC 8514 provides the rating criteria for paralysis of the radicular nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 20 percent, 40 percent and 70 percent are assignable for incomplete paralysis which is mild, moderate or severe in degree, respectively.  38 C.F.R. § 4.124a , DC 8514.  

In this case, the Board finds that increased ratings for radiculopathy of the bilateral upper and lower extremities are not warranted.  For one, on February 2011 VA examination, examination of the upper and lower extremities was normal to sensory examination, to include vibration, pain/pinprick, and position sense testing.  Light touch testing was diminished in all extremities.  Motor examination was 4/5 in all extremities.  While the RO initially granted ratings for each extremity as moderate in degree, the basis for those ratings is unclear.  While the Veteran has reported complaints of numbness and tingling in his extremities, on March 2008 spine examination, strength and sensation of the lower extremities was normal.  Then, on May 2014 VA examination, muscle strength testing of the extremities was normal, reflexes were normal, and sensory examination did not show any deficiency in the upper or lower extremities.  It was at that time the VA examiner clearly concluded that the Veteran did not have a diagnosis of peripheral nerve disease, noting that a September 2006 EMG showed a normal study.  Thus, higher ratings are not warranted in this case.

The Board also notes that the November 2015 rating reductions were proper.  For one, the reduction in rating did not influence the Veteran's combined disability rating.  See 38 C.F.R. § 3.105.  Also, the Veteran was provided with notice of the proposed reduction that complies with regulation.

In light of the fact that the May 2014 VA examiner determined that the Veteran did not suffer from radiculopathy of the upper or lower extremities, and absent any refuting evidence since that opinion was provided, the Board finds that a compensable rating for radiculopathy of the upper and lower extremities is not warranted since May 17, 2014.

TDIU

Since July 21, 2009, the Veteran has been in receipt of both a 100 percent schedular rating and also special monthly compensation on account of housebound status.  Thus, the issue of whether he is entitled to a TDIU since July 21, 2009, is moot, since the Veteran is already in receipt of the maximum benefit.

Prior to July 21, 2009, the Veteran also met the schedular criteria for a TDIU, namely, he has been in receipt of a 100 percent schedular rating throughout the entire appeal period.  However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Thus, the Board will consider a TDIU prior to July 21, 2009.

The Veteran contends that he was unemployable since the beginning of the appeal period due to service-connected physical disabilities, submitting evidence and statements that due to his back disabilities and other musculoskeletal disabilities, to include his shoulders, elbow, knees, and ankle, he was unable to work at the saw mill where he had previously been employed.  In fact, the record demonstrates that the Veteran was not able to work since his separation from service in 2007.  The Board finds that his disabilities for this time period prevented him from obtaining or maintaining substantially gainful employment.  When reviewing the June 2008 VA psychiatric examination, the Veteran also stated that his PTSD symptoms impacted his ability to work in that he suffered from angry outbursts and social isolation.  Thus, the Board finds that that Veteran's PTSD has contributed to his unemployability.

In this case, the Board finds that the Veteran met the criteria for a TDIU prior to July 21, 2009, and such is based upon his cervical spine, lumbar spine, bilateral shoulder, bilateral knees, and other service-connected musculoskeletal disabilities, and also his PTSD.  However, the evidence does not clearly demonstrate that the Veteran's sleep apnea or cholelithiasis contribute or cause his unemployability.  Because those two disabilities are independently ratable at 60 percent beginning October 31, 2008, special monthly compensation is warranted since that date.


ORDER

A bilateral wrist disability is denied.

A left elbow disability is denied.

A bilateral arm disability is denied.

A rating in excess of 30 percent for PTSD is denied.

Prior to May 27, 2014, a 20 percent rating for a left knee disability is granted, subject to the laws and regulations governing monetary benefits.

Since July 1, 2015, a rating higher than 30 percent for a left knee disability is denied.

Prior to March 15, 2015, a 20 percent rating for a right knee disability is granted, subject to the laws and regulations governing monetary benefits.

Since May 1, 2016, a rating higher than 30 percent for a right knee disability is denied.

A rating in excess of 10 percent for a right ankle disability is denied.

A rating in excess of 10 percent for a right elbow disability is denied.

Prior to February 20, 2009, a 10 percent rating for a cervical spine disability is granted, subject to the laws and regulations governing monetary benefits.

Since February 20, 2009, a rating in excess of 10 percent for a cervical spine disability is denied.

Prior to May 17, 2014, a rating in excess of 30 percent for radiculopathy of the right upper extremity is denied.

Since May 17, 2014, a compensable rating for radiculopathy of the right upper extremity is denied.

Prior to May 17, 2014, a rating in excess of 20 percent for radiculopathy of the left upper extremity is denied.

Since May 17, 2014, a compensable rating for radiculopathy of the left upper extremity is denied.

A rating in excess of 20 percent for a lumbar spine disability is denied.

Prior to May 17, 2014, a rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.

Since May 17, 2014, a compensable rating for radiculopathy of the right lower extremity is denied.

Prior to May 17, 2014, a rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.

Since May 17, 2014, a compensable rating for radiculopathy of the left lower extremity is denied.

From October 11, 2007, to July 21, 2009, a TDIU is granted.

Since July 21, 2009, the claim of entitlement to a TDIU is moot and is therefore dismissed.

From October 31, 2008, to July 21, 2009, special monthly compensation at the housebound rate is granted, subject to the laws and regulations governing monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


